NET      GENERAL.
                                     ~TEXAS
                           AUSTIN.     TEXAS     78711
cxcAWF”RD   c. IrllART,N


                                 November 26, 1969


       The Texas Industrial            Opinion No, M- 522
         Accident Board
       State Insurance Building        Re:     Whether Section 18, Article
       Austin, Texas 78701                     8308, V.C.S., applies to
                                               Navigational Districts,
                                               Water Districts, and River
       Gentlemen:                              Authorities.
                 You have requested our opinion as to whether or not
       Article 8308, Section 18, Vernon's Civil Statutes, applies to
       Navigational Districts, Water Districts and River Authorities.
                 Section 18 of Article 8308, Vernon's Civil Statutes,
       in part, provides as follows:
                 "Any employer may assume with respect to any
            employee or classification of employees not within
            the coverage of this law, other than any such
            employee or classification of employees for whom
            a rule of liability or a method of compensation
            has been or may be established by the Congress
            of the United States, the liability for compen-
            sation imposed upon employers by this law with
            respect to employees within the coverage of this
            law..."

                 Section 59 of Article XVI, Texas Constitution, authorizes
       the creation of conservation and reclamation districts. The
       Legislature has enacted statutes creating such districts in Title
       128 of Vernon's Civil Statutes, (Volumes 21, 21A and 21B).
                 Navigational Districts and like political subdivisions,
       created under the constitutional provision for conservation
       and development of natural resources and statutes enacted thereunder,
       are political subdivisions of the state performing governmental
       functions and standing upon the same footing as counties and




                                     -2487-
The Texas Industrial Accident Board, Page 2 (M-522)

other political subdivisions established by law. Willacy County
Water Control and Improvement District No. 1 v. Abendro2, 177
S.W.2d 936, 142 Tex. 320 (1944). This proposition of law was
affirmed in Dillard v. Nueces County Navigation District No. 1
Terminal Grain Elevator Project, 214 F. Supp. 868 (S.D.Tex. 1963).
In the Dillard case, the Court held as follows:
          "It is apparent that the State Legislature
     has never considered such political subdivisions,
     municipal corporations, or the State itself, to be
     included in the above definition of 'employer',
     since on at least four different occasions it has
     submitted constitutional amendments to the electorate,
     authorizing the Legislature to provide for work-
     men's compensation for State employees (Art. 3,
     sec. 59, 1936), county employees (Art. 3, sec. 60,
     1948), municipal employees (Art. 3, sec. 61, 1952),
     and for county and other political subdivision
     employees (Art. 3, sec. 60, 1962). See,.also 45
     Tex.Jur., Workmen's Compensation, Sec. 69, and
     40 Tex.Jur.Zd, Municipal Corporations, 6ec. 622.
          "Legislation providing for this coverage
     is contained in Articles 8309c for county employees,
     8309d for University of Texas employees, and
     8309e for city, town and village employees, the
     last of which was passed in 1953. As yet no
     legislation has been enacted covering 'other
     political subdivisions.'
          "Thus, it would appear that a navigation
     district stands in the same position as that
     occupied by a city, town or village before any
     legislative authorization to become a subscriber.
     This analogy is necessary because the State
     courts have not passed on the eligibility of a
     navigation district to subscribe to workmen's
     compensation. The courts have, however,
     considered this question several times in
     connection with cities, towns and villages.
     (214 F. Supp. 870)..."
          The Court stated that the definition of "employer" in
Section 1 of Article 8309 would not exclude a naviqation district
or other political subdivision, and that it was first held by
the Courts that the compensation laws did not apply to cities




                        -2488-
The Texas Industrial Accident Board, Page 3   (M-522)
and towns. (Citing authorities). After discussing various cases,
the Federal Court stated:
         "The line of cases cited appears to this
    Court to have developed the proposition that a
    city or town could, even before the constitu-
    tional amendment and legislation referred
    to, become a subscriber under the Texas Workmen's
    Compensation Act with an old line legal reserve
    insurance company. The distinction in the cases
    on whether or not the Industrial Accident Board
    has jurisdiction, as well as whether or not
    the common-law remedies would be available,
    seems to rest on the intention of the city and the
    insurance company as evidenced in the policy.
    Where the agreement recognized that the Work-
    men's Compensation Act did not apply except
    asto the determination of benefits, then the
    Industrial Accident Board would have no juris-
    diction; but where the city attempted to become
    a subscriber under the Act and the company
    retained the premiums on this basis, then a
    claim should be made to the Industrial Accident
    Board and all provisions of the Workmen's Com-
    pensation Act would be applicable.
         "This Court holds, therefore, that a
    navigation district may become a subscriber
    for workmen's compensation insurance for its
    employees, provided it does so in an old line
    legal reserve company." (214 F. Supp. 871).
         We therefore answer your question in the affirmative.

                      SUMMARY
                      -------
         Article 8308, Section 18, Vernon's Civil
    Statutes, applies to navigational districts,
    water districts, and river a horities.




                                     C. MARTIN
                                   y General of Texas




                         -2489-
The Texas Industrial Accident Board, Page 4 (M-522)


Prepared by Jack Sparks
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Wardlow Lane
Malcolm Quick
Roger Tyler
Houghton Brownlee
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant




                         -2490-